DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.


Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2014/0160413 A1 of record) in view of Fukuoka et al (US Publication No.: US 2017/0176788 A1, “Fukuoka”).
Regarding Claim 1, Nishida discloses an electro-optical device including a display region (Figure 3, display region 1A), the electro-optical device comprising:
A first substrate (Figure 2, first substrate 10A);
A second substrate (Figure 2, second substrate 20A);
An electro-optical layer disposed between the first substrate and the second substrate (Figure 2, electro-optical layer 50);
A sealing member disposed between the first substrate and the second substrate, the sealing member surrounding the display region in a plan view (Figure 2, sealing member 51);
A spacer (Figure 2, spacer 106),
The spacer being configured to define a distance between the first substrate and the second substrate (Paragraph 0039); and
An electrode disposed between the sealing member and the display region in the plan view the electrode being configured to trap an ionic impurity present in the electro-optical layer (Figures 1-2, peripheral electrode 60/61/66, where at least electrode 60/61 are disposed between the sealing member 51 and the display region; Paragraph 0045; Paragraph 0063).
Nishida fails to disclose that the spacer is disposed between the sealing member and the display region in the plan view, and that the spacer and the electrode do not overlap with each other in the plan view and disposed apart from the sealing member via a part of the electro-optical layer in the plan view.
However, Fukuoka discloses a similar device where the spacer is disposed between the sealing member and the display region in the plan view, and that the spacer and the electrode do not overlap with each other in the plan view and disposed apart from the sealing member via a part of the electro-optical layer in the plan view (Fukuoka, Figures 1-2, spacer 10 is disposed between display region 20 and sealing member 110 but also disposed apart from sealing member 110 via a part of the electro-optical layer 21; Paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nishida to have the spacer and electrode in a particular configuration as disclosed by Fukuoka. One would have been motivated to do so for the purpose of avoiding contamination of the liquid crystal and controlling a flowing motion of the liquid crystal while maintaining a cell gap and simplifying the manufacturing process (Fukuoka, Paragraphs 0047-0049). 

Regarding Claim 3, Nishida in view of Fukuoka discloses the electro-optical device according to claim 1, further comprising a counter electrode disposed between the second substrate and the electro-optical layer (Figure 2, counter electrode 21/62), wherein
The electro-optical device is configured to trap the ionic impurity by an electric field generated between the peripheral electrode and the counter electrode (Paragraphs 0066-0067).

Regarding Claim 5, Nishida in view of Fukuoka discloses the electro-optical device according to claim 1, wherein
A plurality of pixel electrodes are disposed in the display region (Figures 2-3, pixel electrodes 30), 
The peripheral electrode includes a plurality of electrodes (Figures 2-3, peripheral electrodes 61/30D; Paragraph 0119), and
A shape of each of the plurality of electrodes in plan view corresponds to a shape of each of the plurality of pixel electrodes in the plan view (Figure 1, where DM comprising 30D corresponds to a similar shape of PX; Paragraph 0047; Figures 2-3).

Regarding Claim 7, Nishida in view of Fukuoka discloses an electronic apparatus (Figures 1-3), comprising:
Th electro-optical device according to claim 1; and
A control unit configured to control operation of the electro-optical device (Paragraph 0052; Figure 1, control unit 101).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Fukuoka in further view of Kobayashi et al (US Publication No.: US 2017/0025082 A1 of record, “Kobayashi”). 

Regarding Claim 2, Nishida in view of Fukuoka discloses the electro-optical device according to claim 1, wherein the electrode includes a first electrode and a second electrode spaced apart from the first electrode (Figure 2, first electrode 61, second electrode 62),
The second electrode being supplied with a potential different from a potential of the first electrode (Paragraph 0062; Paragraph 0066).
Nishida fails to disclose that the spacer is disposed between the first electrode and the second electrode in the plan view.
However, Kobayashi discloses a similar device where the spacer is disposed between the first electrode and the second electrode in the plan view (Kobayashi, Figures 4 and 14, first electrode TRE of PCK2, second electrode TRE of PCK3, spacer BA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nishida to have the spacer disposed between first and second electrodes as disclosed by Kobayashi. One would have been motivated to do so for the purpose of achieving uniformity within the display and trapping all ionic impurities within the display (Kobayashi, Paragraph 0097). 

Regarding Claim 4, Nishida in view of Fukuoka discloses the electro-optical device according to claim 3, wherein the electrode includes a concave portion recessed in a direction perpendicular to a direction in which the first substrate and the second substrate overlap with each other (Figure 2, electrode 66 and 61 each have concave portions).
Nishida fails to disclose that the spacer is disposed at the concave portion.
However, Kobayashi discloses a similar device where the spacer is disposed at the concave portion (Kobayashi, Figures 4 and 14, spacer BA, electrode TRE has a concave portion, where spacer BA at least overlaps concave portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nishida to have the spacer disposed in a concave portion as disclosed by Kobayashi. One would have been motivated to do so for the purpose of achieving uniformity within the display and trapping all ionic impurities within the display (Kobayashi, Paragraph 0097). 


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Fukuoka in further view of Kim et al (US Publication No.: US 2007/0103634 A1 of record, “Kim”).
Regarding Claim 6, Nishida in view of Fukuoka discloses the electro-optical device according to claim 1.
Nishida fails to disclose that the spacer is a first spacer, and the electro-optical device further includes a second spacer disposed in the display region, the second spacer being configured to define a distance between the first substrate and the second substrate.
However, Kim discloses a similar device where the spacer is a first spacer, and the electro-optical device further includes a second spacer disposed in the display region, the second spacer being configured to define a distance between the first substrate and the second substrate (Nishida, Figure 6, first spacer 30, second spacer 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Nishida to include a second spacer as disclosed by Kim. One would have been motivated to do so for the purpose of maintaining a cell gap between first and second substrate while simplifying the manufacturing process of having an impurity blocker and a spacer within a display device (Kim, Paragraph 0060). 

Regarding Claim 8, Nishida in view of Fukuoka discloses the electro-optical device according to claim 1. 
Nishida fails to disclose that the spacer has an insulating property.
However, Kim discloses a similar device where the spacer has an insulating property (Kim, Figure 2, spacer 30; Paragraph 0066 discloses an insulating material used to form the spacer 30; Paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer as disclosed by Nishida to have an insulating property as disclosed by Kim. One would have been motivated to do so for the purpose of simplifying the manufacturing process by having the impurity blocking wall and display spacer being formed of a same material (Kim, Paragraph 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871